                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

ANGELA PEMBERTON,                               *
                                                *
                      Plaintiff,                *
VS.                                             *          No. 1:18CV00041-BRW
                                                *
NANCY A. BERRYHILL,                             *
Acting Commissioner of Social Security,         *
                                                *
                      Defendant.                *

                                         JUDGMENT

       Based on the Order filed today, it is Considered, Ordered and Adjudged that the decision

of the Commissioner is affirmed and Plaintiff’s Complaint is dismissed with prejudice.

IT IS SO ORDERED this 17th day of December, 2018.

                                                /s/ Billy Roy Wilson_______________
                                                UNITED STATES DISTRICT JUDGE
